Case 1:18-cv-01850-NGG-JO Document 47-1 Filed 10/21/19 Page 1 of 3 PageID #: 1097




                        Exhibit A
                                               Case 1:18-cv-01850-NGG-JO Document 47-1 Filed 10/21/19 Page 2 of 3 PageID #: 1098



14    $   u.s oistria court. south.-.


 CMiitrggP                         Civil   ,   Crimilal   -   Query   Reports   ,   qtilities   -   seargh Help   Log   out

Responses and Replies
1:1   8+v-0 1850-NGG-JO Clarke v. Nerv York Citv Departrnent of Education et al

ACO


.4n Internal Eiror has occurred the error code is 48.
encr:

An Internal Error     has occurri:d the error code is 48.
 Case 1:18-cv-01850-NGG-JO
                    York - LIVEDocument  47-1   Filed 10/21/19
                                             (Revision          Page 3 of 3 PageIDPage
                                                                                   #: 1099
                                                                                       1 of I
Eastern District of New         Database 1.2           1.2.0.6)



Responses and Replies
1:18-cv-01850-NGG-JO Clarke v. New York Citv Department of Education et al

ACO


A.n Internal Error has occurred the error code is 48.
effor:

An Intemal Error has occurred the error code is 48




https://ecf.nyed.uscourts. gov/cgi-birVDispatch.pl?7    9 13 497 5327 I 53   |     10t1812019
